19-4294
     Zhang v. Garland
                                                                               BIA
                                                                            Hom, IJ
                                                                   A205 883 284/285

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 16th day of August, two thousand twenty-two.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOSEPH F. BIANCO,
 9            MYRNA PÉREZ,
10                 Circuit Judges.
11   _____________________________________
12
13   YAN ZHANG, HUI ZHAO,
14            Petitioners,
15
16                      v.                                    19-4294
17                                                            NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONERS:                  Richard Tarzia, Esq., Belle Mead,
24                                     NJ.
25
26   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
27                                     Assistant Attorney General; Mary
28                                     Jane Candaux, Assistant Director;
29                                     Stephen Finn, Trial Attorney,
 1                                   Office of Immigration Litigation,
 2                                   United States Department of
 3                                   Justice, Washington, DC.

 4        UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8        Petitioners Yan Zhang and Hui Zhao, natives and citizens

 9   of the People’s Republic of China, seek review of a December

10   2, 2019 decision of the BIA affirming a March 5, 2018 decision

11   of   an   Immigration     Judge    (“IJ”),   which    denied     their

12   application    for     asylum,    withholding   of    removal,    and

13   protection under the Convention Against Torture (“CAT”).           In

14   re Yan Zhang, Hui Zhao, Nos. A205 883 284/285 (B.I.A. Dec. 2,

15   2019), aff’g Nos. A205 883 284/285 (Immigr. Ct. N.Y.C. Mar.

16   5, 2018).     We assume the parties’ familiarity with the

17   underlying facts and procedural history.

18        We review both the IJ’s and the BIA’s decisions.             See

19   Likai Gao v. Barr, 968 F.3d 137, 144 (2d Cir. 2020).               We

20   review    factual    findings     for   substantial   evidence    and

21   questions of law and the application of law to undisputed

22   facts de novo.      See Yanqin Weng v. Holder, 562 F.3d 510, 513

23   (2d Cir. 2009).      “[T]he administrative findings of fact are
                                      2
 1   conclusive     unless     any     reasonable           adjudicator   would     be

 2   compelled      to     conclude     to       the        contrary.”        8 U.S.C.

 3   § 1252(b)(4)(B).

 4         Zhang and Zhao began practicing Christianity in the

 5   United States and alleged a fear of persecution in China as

 6   Christians.         To establish a well-founded fear of future

 7   persecution, they were required to show they would be “singled

 8   out individually for persecution” based on their religion or

 9   that there was a “pattern or practice” of persecution of

10   similarly      situated        Christians         in     China.      8    C.F.R.

11   § 1208.13(b)(2); Jian Liang v. Garland, 10 F.4th 106, 117 (2d

12   Cir. 2021).         “[T]o establish eligibility for relief based

13   exclusively on activities undertaken after . . . arrival in

14   the   United        States,”    applicants         must     demonstrate      that

15   “authorities in [their] country of nationality are (1) aware

16   of [their] activities or (2) likely to become aware of [their]

17   activities.”        Hongsheng Leng v. Mukasey, 528 F.3d 135, 138

18   (2d Cir. 2008) (per curiam).                 “The appropriate burden of

19   proof varies according to the type of relief sought: an

20   applicant must show a clear probability in the withholding

21   context, and only a reasonable possibility in the asylum


                                             3
 1   context.”     Id. at 143 (quotation marks omitted).            Here, the

 2   agency reasonably concluded that the petitioners did not

3    establish a well-founded fear of persecution.

4        The petitioners did not establish that they would be

5    singled out for persecution because they did not allege that

6    Chinese authorities were aware of their religious practice in

7    the United States, and they did not demonstrate a reasonable

8    possibility that Chinese authorities would become aware of

9    their religious activities.        See id.; see also Jian Liang,

10   10 F.4th at 117. 1      Zhang testified that she and her husband

11   were not church leaders, and she did not engage in religious

12   activities besides attending church and speaking about her

13   faith   to    friends    and   family.         This   record   does     not

14   demonstrate that they might be singled out for persecution.

15       The      petitioners   also   did    not   meet   their    burden    to




     1 The petitioners’ argument that the IJ applied an incorrect
     standard from Hongsheng Leng is without merit.     Hongsheng
     Leng’s requirement that petitioners make “some showing that
     authorities in [their] country of nationality are either
     aware of . . . or likely to become aware of [their]
     activities” applies to both asylum and withholding claims,
     though for asylum claims the burden of proof is only a
     “reasonable possibility.” Hongsheng Leng, 528 F.3d at 143;
     see 8 C.F.R. § 1208.13(b).      The IJ’s decision cited the
     reasonable possibility standard.
                                   4
 1   establish a pattern or practice of persecution of similarly

 2   situated   Christians.     See   Jian   Liang,   10   F.4th    at   117

 3   (holding that petitioner failed to meet his burden where State

 4   Department reports established that “treatment of Christians

 5   in China varies by locality” and none of petitioner’s evidence

 6   showed persecution occurring in his home province).             Zhang

 7   and Zhao asserted a fear of persecution based on the general

 8   lack of religious freedom in China and the government’s

 9   treatment of Christians who attend unregistered churches,

10   like   their   two   friends   who   submitted   letters.       Zhang

11   testified inconsistently regarding whether she would attend

12   a registered or unregistered church.       However, even assuming

13   the petitioners would attend an unregistered church in their

14   home city of Fuzhou, Fujian Province, their friends’ letters

15   did not state what kind of Christianity they practiced,

16   demonstrate the frequency of arrests of practitioners, or

17   establish that a person practicing the petitioners’ Methodist

18   faith in Fujian would experience similar treatment.           See Jian

19   Hui Shao v. Mukasey, 546 F.3d 138, 155–56, 165 (2d Cir. 2008)

20   (concluding that “unattributed reports” or persecution of

21   “unspecified number” of people was insufficient to show a


                                      5
 1   “reasonable possibility” of persecution).

 2          The news reports and country conditions evidence in the

 3   record includes only one reference to a possible incident of

 4   persecution in Fujian Province where the government banned a

 5   Christian church.          The State Department’s 2016 report on

 6   religious    freedom       in   China       reflects       that   the     Chinese

 7   government has abused, imprisoned, and physically harmed some

 8   Christians    for    practicing      their        religion,   but    also   that

9    restrictions varied by locality and “in some areas, members

10   of unregistered churches said that they had more freedom than

11   in the past to conduct religious services, as long as they

12   gathered only in private and kept congregation numbers low.”

13   Cert. Admin. Record at 746.

14          Given the lack of evidence specific to Fujian Province

15   and    the   varying       treatment        of    Christians,       the   agency

16   reasonably concluded that the petitioners failed to establish

17   a     well-founded       fear   of   persecution.             See    8    C.F.R.

18   § 1208.13(b)(2);         Jian   Liang,       10    F.4th     at   117.      That

19   determination       is    dispositive       of     asylum,    withholding     of

20   removal, and CAT relief.         See Lecaj v. Holder, 616 F.3d 111,

21   119–20 (2d Cir. 2010) (failure to show fear of persecution


                                             6
1   required for asylum “necessarily” precludes meeting higher

2   burden for withholding of removal and CAT relief). 2

3       For the foregoing reasons, the petition for review is

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court




    2  The CAT claim is also unexhausted and waived because the
    petitioners did not discuss it in their briefs to the BIA and
    do not argue it here. See Karaj v. Gonzales, 462 F.3d 113,
    119 (2d Cir. 2006); Yueqing Zhang v. Gonzales, 426 F.3d 540,
    541 n.1 (2d Cir. 2005).
                                  7